DETAILED ACTION
The instant action is in response to application 27 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Fornage (US 20150124493).
As to claim 1,  Fornage (Fig. 1) discloses  a buffer circuit (CS) coupled in parallel to a rectifier circuit (114) in a secondary side of a flyback converter (104), the buffer circuit comprising:a) a capacitive element configured to be charged by an output capacitor (118) when a primary power switch (112) in the flyback converter is turned on; and b) the capacitive element being configured to be discharged through a secondary winding of a transformer when the primary power switch is turned off (¶27 “At the time the current control switch 112 is opened, there is energy stored in the inductor LK. However, because there is no coupling between the inductor LK and the secondary winding 108s, such energy cannot be transferred to the secondary winding 108s. In accordance with one or more embodiments of the present invention and as described below, the peak current Ippeak, the capacitors CP and CS, and the inductor LK are established such that the energy stored in the inductor LK is transferred to the capacitors CP and CS. The transferred energy may then be recovered during soft switching of the DC-DC converter 104, thereby eliminating ringing on the drain-source voltage of the current control switch 112 during energy transfer between the primary winding 108p and the secondary winding 108s, and resulting in lossless commutation of energy in the transformer 108.”), in order to reduce energy stored in a primary leakage inductor in a primary side of the flyback converter (¶27), whereby a spike voltage generated in a secondary leakage inductor in the secondary side is reduced, and efficiency of the flyback converter is improved (See Fig. 3).
As to claim 2, Fornage teaches wherein the capacitive element and the secondary leakage inductor in the secondary side resonate, and a discharge current path comprising the capacitive element does not pass through a resistive element (Fig. 1).
As to claim 3, Fornage teaches wherein the rectifier circuit is configured as a secondary diode or a synchronous rectifier circuit (Fig. 1 shows a diode).
As to claim 4, Fornage teaches wherein the capacitive element is coupled in parallel with the rectifier circuit (Fig. 1).
As to claim 12, Fornage discloses a switching power supply, comprising the buffer circuit of the claim 1, and further comprising a power stage circuit configured as the flyback converter (see Fig. 1 showing flyback topology).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fornage (US 20150124493) in view of Lu (US 10270354).
As to claim 5 Formage discloses  wherein the rectifier circuit is coupled to one terminal of the secondary winding.
He does not explicitly teach  wherein the rectifier circuit is coupled between one terminal of the secondary winding and a secondary reference ground. 
Lu teaches wherein wherein the rectifier circuit is coupled between one terminal of the secondary winding and a secondary reference ground. (Fig. 1 shows the SR/snubber on the LS of the transformer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a synchronous rectifier as disclosesd by Lu to reduce conduction losses.  
Claims 6-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fornage (US 20150124493) in view of Lu (US 10270354) and Dipling (EP 0146832).
Fornage in view of Lu does not disclose further comprising a parallel-connection of a buffer resistor and a buffer diode coupled in series to the capacitive element.
Dipling teaches further comprising a parallel-connection of a buffer resistor and a buffer diode coupled in series to the capacitive element (Fig. 1, R3/C3/R4/D5 form the buffer, and D1 forms the rectifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a diode clamp as disclosesd by Dipling to simplify control circuitry.
As to claim 7, Fornage in view of Lu and Dipling teach wherein a charge current of the capacitive element passes through the buffer resistor, and a discharge current of the capacitive device does not pass through the buffer resistor (the combination reads on the claim with the didoe direction the same as Lu’s).
As to claim 8, Fornage in view of Lu and Dipling teach wherein a conduction direction of the buffer diode is the same as that of the secondary diode (the combination reads on the claim with the didoe direction the same as Lu’s).
	As to claim 10, Fornage in view of Lu and Dipling teach wherein a cathode of the buffer diode is coupled to a drain terminal of the synchronous rectifier switch (this is taught by the combination, with the low side of SR of Lu and the buffer of dipling).
As to claim 11, Fornage in view of Lu and Dipling make obvious wherein the buffer diode is configured as a fast recovery diode.  Though not explicitly taught, fast recovery diodes are old and well known in the art and therefore not patentable (See MPEP 2144.03 and US 5363287 claim 1, US 4613934 Claim 9, and US 4586118 Claim 2).  The advantages/disadvantages of normal and fast recovery diodes are well known.  Fast diodes tend to have less power loss, but typically has larger reverse current and is generally more expensive as well.	
Allowable Subject Matter
Claims 9 would be allowable if rewritten to overcome to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 9, the prior art fails to disclose: “wherein an anode of the buffer diode is coupled to a source terminal of a synchronous rectifier switch in the synchronous rectifier circuit.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839